 

Exhibit 10.9

 

AMENDMENT TO CORNERSTONE REALTY INCOME TRUST, INC.

EXECUTIVE SEVERANCE PLAN

 

WHEREAS, Cornerstone Realty Income Trust, Inc. (the “Company”) established the
Executive Severance Plan, effective October 25, 2004 (the “Plan”), for the
benefit of its eligible executives;

 

WHEREAS, Section 409A of the Internal Revenue Code has recently become effective
and guidance received under that Section permits plans to be amended to comply
and/or terminated this year; and

 

WHEREAS, pursuant to Section 13 of the Plan, the Plan may be amended by the
Board of Directors of the Company and the Board of Directors desire to so amend
the Plan.

 

NOW THEREFORE, the Plan is hereby amended as follows with respect to the
Executives listed on the annexed Schedule:

 

1. Section 2(a)(ii) is deleted in its entirety and is revised to read: “within
one year after the date of a Change in Control, the Executive terminates his or
her employment with the Company for Good Reason; provided, however, that the
Executive must give notice of termination for Good Reason within sixty days of
the occurrence of the event(s) giving rise to such termination.”

 

2. Section 2(e) is deleted in its entirety and is revised to read: “The
Outplacement Services Benefit shall consist of $15,000 for a Senior Vice
President and $10,000 for a Vice President, payable to a nationally recognized
outplacement organization selected by the Executive with the approval of the
Company (which approval shall not be unreasonably withheld) as a lump sum within
30 days after the Executive’s termination of employment.”

 

3. It is the Company’s and the Executive’s intention that the Plan, as hereby
amended, comply with Section 409A of the Internal Revenue Code. If either party
believes, at any time, that the Plan as amended does not comply, it will
promptly advise the other and will negotiate reasonably and in good faith to
amend the terms of this Plan such that they comply and that amendment will have
the most limited possible economic effect on the Company and the Executive.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this amendment to the Plan,
effective as of the date indicated below.

 

CORNERSTONE REALTY INCOME TRUST, INC.

       

/s/ Glade M. Knight

      Date: February 8, 2005

By:

 

Glade M. Knight

           

Title:

 

Chairman of the Board

           

 

-2-